Eu Juez Asociado Se. HtjtchisoN,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan, Distrito Primero, obtuvo la demandante sentencia a su favor condenando a la demandada a entregar, dentro del término de treinta días, a dicha demandante diez y seis vac'ás y sus crías desde prin-cipio del año 1911, y al pago, dentro del término de noventa días, de la suma de 56,025 pesos y 98 centavos, o su equi-valente en moneda americana, más los intereses de dicho' capital al 9 por ciento anual desde el Io. de diciembre de 1915, capitalizándolo todos los años, hasta el completo de la deuda, y pago de las costas.
La apelante no hace un señalamiento de errores por se-parado sino que de cuando en cuando, en el curso de su ale-gato, que contiene sesenta páginas, somete ocho señala-mientos legales específicos en los cuales se funda para soli-citar la revocación de la sentencia apelada.
El primer fundamento alegado es que la corte incurrió en error al admitir como prueba una certificación de la opi-nión y sentencia en el caso de Pérez Villamil v. Romano, 19 D. P. R. 875.
La copia certificada a que se acaba de hacer referen-cia fué ofrecida para probar la segunda, tercera y cuarta alegaciones de la demanda, las cuales son como sigue:
“Segundo. — Ramón Pérez Villamil era propietario, de estado soltero y residía habitualmente en Río Grande en el año 1868. Dicho Ramón Pérez Villamil tenía alquilada a la demandante, como cocinera y al' mismo tiempo vivía con ella en concubinato, • habiendo engendrado en esas relaciones tres hijos naturales que más tarde fueron reconocidos como tales y declarados sus herederos forzosos por sentencia que dictó esta Corte de Distrito en 15 de enero de 1912, confirmada en apelación por la del Tribunal Supremo de Puerto Rico de 27 de junio de 1913. Inmediatamente después, Angel, Adelina y Plácida Pérez Villamil y Quiñones vendieron a los *481demandados viuda e hijos legítimos de Ramón Pérez Villamil, to-dos sus derechos y acciones a la herencia de éste quedando los ad-quirentes subrogados en todos los derechos y obligaciones que les pertenecían como tales hijos naturales reconocidos.
“Tercero. — Debido a la ilimitada confianza que por virtud de las alegadas relaciones existía entre la demandante y Ramón Pé-rez Villamil, la primera entregó al segundo en calidad de prés-tamo, sin resguardo alguno, la cantidad de diez mil pesetas espa-ñolas o sean dos mil pesos de dicha moneda que la demandante había ganado en el sorteo de la lotería provincial de Puerto Rico, celebrado el día 23 de junio de 1868 por haber resultado premiado el billete número tres mil ochenta y uno que le pertenecía; y dicho préstamo se verificó con la condición de que los dos mil pesos pres-. tados devengarían el interés del seis por ciento anual, no habién-dose fijado plazo para devolución de dicha suma, lo que la deman-dante no creyó necesario por vivir ambos en concubinato bajo el mismo techo, y porque Pérez Villamil mantenía a Ángel, Adelina y Plácida, los tres hijos que ambos habían procreado.
“Cuarto. — En'la misma época y fecha de 1868 la demandante había adquirido, con los ahorros del producto de su trabajo, tres vacas paridas y una yegua con su cría, las que entregó a partir utilidades, a su amante, el referido Ramón Pérez Villamil, y éste puso a partir ganancia dicho ganado en una finca que expresamente compró con ese objeto.”
Lo que representa ser una copia literal de los autos de un procedimiento llevado a cabo en noviembre de 1873, de-bidamente certificada por el Secretario de la corte municipal, estaba comprendida en la opinión de esta corte que fue ofrecida para probar las anteriores alegaciones y a la cual ya se lia hedió referencia como reportada en la página 875 del tomo 19 de las Decisiones de Puerto Rico. En el presente Caso no es de ninguna importancia, excepto en lo que pueda servir de ayuda en la interpretación de las cues-tiones promovidas ahora por los apelantes o servir para in-dicar en una forma general, los primitivos sucesos que han ciado lugar a los posteriores acontecimientos que constitu-yen el verdadero fundamento de la presente controversia:
*482Insisten los apelantes en qne la copia certificada expe-dida por el secretario de esta corte no era admisible como prueba de los procedimientos que tuvieron lugar en el año 1873 ante el- Juez de Paz de Río Grande. Para los fines de esta opinión puede darse por admitida la corrección de este criterio como una manifestación abstracta y técnica de la Ley de Evidencia. Pero la .copia fue claramente admi-sible para probar el resultado • del pleito anterior, si era pertinente a la cuestión aquí envuelta, y en cuanto a esto no se ha promovido ninguna cuestión. La sentencia de esta corte simplemente confirmaba la apelada, y la opinión era pertinente tanto para fines de identificación de la sen-tencia así referida como con el objeto de acreditar la ver-dadera naturaleza y alcance de las cuestiones resueltas.
La primitiva causa de acción, según aparecía del proce-dimiento habido en el año 1873, quedó luego confundida' en un acto de conciliación que fué consumado en el.año 1885; y para los fines del presente caso el incidente anterior era un factor de poca importancia excepto según ya se ha indicado como un medio de explicación de los acontecimientos poste-riores.
El único perjuicio que ni siquiera remotamente ha sido sugerido en el alegato es que por razón de la admisión de esta copia la demandada se vió privada de la oportunidad de “compulsar el documento de que se trata, y de hacer las correspondientes objeciones.” Pero la apelante no explica, ni tampoco podemos nosotros concebir, qué oportunidad me-jor hubiera podido presentarse para cotejo ofreciendo una primera Copia certificada por el secretario de la corte municipal en vez del mismo documento hecho parte de la opi-nión de esta corte. Asimismo, también si es que los de-mandados quieren decir que fueron privados de la oportu-nidad de examinar el récord original, esa objeción sería igualmente aplicable a la admisión de una primera copia cer-*483tificada por el guardián legal de tal original, siendo ade-más dicha objeción claramente insostenible.
De todos modos la opinión de esta corte indica que los autos originales del Juzgado de Río Grande, así como una copia debidamente certificada de dichos autos, habían sido elevados a esta corte con los autos para un cotejo de las firmas que los demandados alegaban eran fraudulentas, ha-biéndose declarado tanto por este tribunal como por la corte inferior que las mismas eran auténticas. De manera que en el presente caso no solamente estaba el original fácil-mente al alcance de todas las partes interesadas, sino que los demandados mismos tenían conocimiento íntimo de to-dos los particulares contenidos en él y como es de presu-mirse estaban lo suficientemente preparados para llamar la atención acerca de cualquier incongruencia o discrepancia material entre tal original y su copia contenida en la opi-nión que fué admitida como prueba por el juez sentenciador.
Tales irregularidades en la práctica no deben ser favo-recidas y generalmente el insistir con éxito en la corte inferior en la admisión de copias secundarias cuando copias primarias pueden tan fácilmente ser obtenidas, podría jus-tificar una revocación. Dentro de las circunstancias de este caso en particular, sin embargo, estamos persuadidos de que el dejar la corte inferior, al admitir el documento como prueba de lo que realmente había sido fijado y resuelto por esta corte, de expresar que no sería considerado con ningún otro fin, no es por sí solo razón suficiente para ordenar la celebración de un nuevo juicio.
La presente causa de acción de la demandante, como ya se ha dicho, se funda principalmente en un acto de concilia-ción al cual se llegó como resultado de los procedimientos judiciales instituidos en el año 1885 y que se alega fueron ratificados durante la tramitación de otro procedimiento en 1903.
La corte inferior estimó el exhibit de este acto de eonci-*484liación de tal importancia, que fué insertado enteramente y discutido con alguna amplitud en una acabada y bien formulada opinión. Un conocimiento más íntimo de ese exhibit que el que resultaría de una exposición de su signi-ficación y efecto general, puedo ayudar para llegar a un mejor entendimiento de la verdedera relación de las cues-tiones que se trataban de promover por los apelantes y sim-plificar así nuestra misma discusión y resolución de estas cuestiones. Dicho exhibit es como sigue:
“En el pueblo de Iiío Grande a los veinte y cinco días del mes de abril de mil ochocientos ochenta y cinco, ante el Sr. juez su-plente don Timoteo González por inhibición legal del propietario con motivo de ser sobrino carnal del demandado, comparecieron de una liarte como demandante la vecina Telesfora Quiñones, mayor de edad, de estado soltera, de oficio doméstico, acompañada de su hombre bueno don José Quiñones Correa, y de la otra don Ra-món Pérez Villamil, también vecino, comerciante, soltero, y mayor de edad, acompañado de su hombre bueno don Abelardo Rivera, y Correa, y habiendo presentado las partes sus respectivas cédulas personales de vecindad, (pie les fueron devueltas dijo la actora: que reproduce su demanda, reclamándole a su demandado don Ra-món Pérez Villamil las mensualidades de diez pesos correspondien-tes a los meses de enero, febrero y marzo, que venía obligado a en-tregarle para la manutención de sus hijos nombrados Angel, Ade-lina y Plácida, cuya obligación de entrega le fué impuesta por sen-tencia dictada en el juicio que celebró la demandante con el de-mandado el día cuatro de noviembre del año mil ochocientos se-tenta y tres en el Juzgado de Paz de este pueblo, ante el Sr. Juez don Santos Jiménez. — Que por separado de la reclamación indi-cada amplía su petición a cinco vacas y una yegua con la mitad de sus gananciales tenidos hasta hoy, más la entrega de dos mil pesos moneda española con sus intereses de seis por ciento anual, que convino pagarle su demandado, desde el día primero de julio del año de mil ochocientos sesenta y ocho en que lo recibió sin que por ahora tenga que significar otra cosa. — El demandado con-testó : que en cumplimiento de la sentencia dictada en el juicio a (pie se ha referido su demandante, ha venido entregándole para la alimentación de sus hijos, diez pesos todos los meses, tres mu-das de ropa cada trimestre y su calzado correspondiente; pero *485como aquellos son ya mayores de edad, casados y con hijos, y por tanto, emancipados y fuera de la patria potestad, creyó razonable suspender las mensualidades antes indicadas, y no entregar en lo adelante cantidad alguna por tales conceptos, a menos que se lo ordene alguna autoridad judicial. — Que en cuanto al ganado y dinero a que se ha referido su demandante, interesa a su decoro personal siquiera sea en atención al puesto oficial que siempre ha ocupado y ocupa en este pueblo, explicar con algunos pormenores todo ello, para que el Sr. Juez, y las demás personas presentes, pue-dan juzgar su proceder con entera exactitud. — Su demandante Te-lesfora Quiñones, vivió en casa del que expone como ama de llave por espacio de largos años. — Con los ahorros que hacía llegó a adquirir en distintas fechas cinco vacas y una .yegua, con tres crías, cuyos animales daba las ganancias a pequeños propietarios que en definitiva dábanle malas cuentas. — En el año de mil ochocientos sesenta y nueve, el que declara, compró al pádre Valajuly dos-' cientas veinte y seis cuerdas de terreno de vega, y como hasta cierto punto, estaba y está obligado a velar no tan sólo por los in-tereses de su demandante, sino hasta poi; su salud y bienestar, si-quiera sea en consideración a las muchas atenciones y cuidados que le prodigó en los largos años qhe fué su ama de llave, lo pri-mero que hizo fué, tomar a partir utilidades el ganado de su de-mandante y soltarlo en su propiedad. — Las operaciones de venta, cambios y demás, que desde entonces lleva hechas, constan en una libreta especial que de exprofeso tiene entre sus demás libros, mar-cada con el número dos, para no confundir la cuenta de su de-mandante con las demás personas que tiene negocio. — Respecto de los dos mil pesos, éstos proceden del premio de un billete que su demandante compró número tres mil ochenta y uno, de la lote-ría que se juega en el país, correspondiente al sorteo celebrado el día veinte y tres de junio del año de mil ochocientos sesenta y ocho desde cuya fecha tiene el declarante esa cantidad al interés del seis por ciento anual, y así consta en un documento extrajudicial que debe de conservar su demandante, dado por el que declara, en el año mil ochocientos setenta y dos, si mal no re-cuerda. — Significo por última, que en el juicio celebrado en cua-tro de noviembre del año mil ochocientos setenta y tres, pretendió la demandante al igual que hoy que el que declara le entregara el ganado e importe del billete con sus utilidades, y se negó a efec-tuarlo como se niega ahora, porque tiene la seguridad de que si lo *486hiciera, dada la bondad de alma de su demandante y la pasión extre-mada que siente por su hijo mayor nombrado Angel, joven lleno de vicios, tenorio y jugador de fama que tiene la gran habilidad de saber dominar a su demandante de una manera admirable y a su ca-pricho, bien pronto le derrocharía ese capitalito, y el que declara, obligado nuevamente como lo está, a velar por la salud y bienestar de su antigua y buena ama de llaves, ha evitado siempre y evitará por todos los medios que estén a su alcance, que por su citado hijo se mermen los bienes de su demandante, los cuales aunque le pese a aquél y a las demás personas que le rodean, el que declara lo seguirá adelantando a fin de que cuando ella esté en edad avan-zada que le impida trabajar, pueda vivir descansada con las ren-tas que le produzca y en definitiva dejarle algo a sus hijos, como es el deber de toda buena madre, sin que tenga más nada que sig-nificar sobre los extremos comprendidos en la boleta de la demanda que en su contra ha establecido la señora Telesfora Quiñones.— En este estado el señor juez exhortó a los hombres 'buenos, para que vieran de hacer lo que les fuera posible, para que las partes llegaran a un acuerdo y evitar pleitos siempre enojosos, y después de las observaciones que mutuamente se hicieron la demandante hubo de manifestar. — Que impulsada no sólo por el afecto que le guarda a su demandado, padre de sus tres hijos llamados Angel, Avelina y Plácida, sino también por las consideraciones hechas por su hombre bueno señor Quiñones Correa, y las demás personas que intervienen en este acto, aceptaba desde luego que su demandado continuara adelantándole su capitalito en igual forma que hasta hoy, y por un término que su demandado creyera conveniente para ambos, pero con la condición de que el día último del presente mes deberá practicar una liquidación de los intereses devengados hasta ese día para acumularlos a los dos mil pesos de capital principal, y por el total que resulte deberá abonarle a su cuenta desde el día primero del entrante mes hasta el día de la liquidación general o plazo de vencimiento que el señor Villamil designe, el nueve por ciento anual capitalizado todos los años. — Y el demandado expresó: Que está conforme con las pretensiones indicadas por su deman-dante Telesfora Quiñones, y hará la liquidación, capitalización y abonos respectivos al nueve por ciento anual desde el día primero de mayo del corriente año. — Y para la liquidación general de cuentas, tanto el ganado vacuno como del caballar, al igual que el de los dos mil pesos moneda española, e intereses de igual moneda, *487señala como plazo para efectuarla, el de dos meses antes de mar-charse para España su país natal, a donde tiene que retirarse de-finitivamente dentro de breve tiempo por prescripción facultativa, a causa de estar constantemente enfermo del estómago, sin que hasta hoy haya podido conseguir una curación completa del mal que le aqueja! — Y siendo lógico • y razonable que para ese día le dé a su demandante el oportuno aviso, se compromete desde luego a efectuarlo, para que esta señora, acompañada de persona idónea y de notario que sea de su agrado, se apersone en el lugar que al efecto le indicará, a fin de practicar de acuerdo la liquidación general de todo, entrega de la suma que resulte a favor de su de-mandante, previa carta de pago que ésta otorgará, en el acto de recibir su importe. — Y siendo conforme la demandante por lo manifestado por su demandado, se ratificaron ambos en todo lo pactado. Por virtud de lo cual el señor juez dió por terminado el acto mandando se libren certificaciones a-la parte que la pida or-denando a la demandada reintegre el papel dejado de usar con las costas de este juicio. Leída esta acta la hallaron conforme los concurrentes firmándola el que supo junto con el señor juez y los hombres buenos ante mí de que certifico: — (firmado) Timoteo Gonzales. — Siguen las firmas.' — -(firmado) R. Yillamil. — José Quiño-ñes. — Abelardo Rivera.- — Juan R. Casanovas. — Diliga.—En veinte y cinco de abril, corriente año, agrego a este juicio tres pliegos de papel de reintegro, por el dejado de usar en el mismo, de veinte centavos, serie 0004568, 0004569, 0004605. — Certifico:—(firmado) Casanovas. —Otra: En la propia fecha, expido certificación de este acto al de-mandado don Ramón Pérez Yillamil, certifico: — “Julio—enmendado —lá—entre líneas — -vale—i—entre líneas — vale.—(firmado) Casanovas. — Yo, Teodosio F. Pereira, Secretario de la Corte Municipal de Carolina, P. R., CERTnnoo: Que la precedente es una copia fiel y exacta del original de su contenido obrante en el archivo de esta Secretaría a que me remito. Y para entregar a don Carlos Qui-ñones vecino de Río Grande, la libro y firmo en Carolina, P. R., a 11 de septiembre de 1915. — (Firmado) Teodosio F. Pereira, Secre-tario de la Corte Municipal.”
Los apelantes sostienen que la corte inferior incurrió en error al admitir como prueba la certificación de este exhibit. Insisten ellos en que de acuerdo con el artículo 477 de la Ley de Enjuiciamiento Civil antigua no procedería ninguna' *488acción basada en tal acto de conciliación a menos que fuera entablada dentro de los dos años siguientes, y por tanto, a falta de alguna demostración de haberse cumplido con este requisito, la prueba documental del acto de conciliación en cuestión era inadmisible.
Pero la cláusula en la cual se ña insistido debe ser inter-pretada en relación con su contexto, tanto en la misma sec-ción como en otras contenidas en el título denominado ££De los actos de conciliación.” El artículo 459, en tanto es per-tinente, los 461 y 475 al 478, inclusives, prescriben lo si-guiente :
“Art. 459. — Antes de promover un juicio declarativo, deberá intentarse la conciliación ante el juez municipal competente.
£ £ Exceptúame:
s& # # # # * #
££6. — Los juicios declarativos que se promuevan para reclamar la nulidad o el cumplimiento de lo convenido en acto de concilia-ción.
“Art. 46L — El juez no admitirá demanda a que no se acom-pañe certificación del acto de conciliación, o de haberse intentado sin efecto en los casos en que por derecho corresponda.
“Serán, no obstante, válidas y subsistentes las actuaciones que se hayan practicado sin este requisito, salvo la responsabilidad en que el juez haya incurrido; pero se procederá a la celebración del acto en cualquier estado del pleito en que se note su falta.
“Art. 475. — Lo convenido por las partes en acto de conciliación, se llevará a efecto por el mismo juez municipal por los trámites es-tablecidos para la ejecución de las sentencias dictadas en juicio -verbal, cuando su interés no exceda de 1,000 pesetas.
“Siempre que lo convenido exceda de dicha cuantía, tendrá el valor y eficacia de un convenio consignado en documento público y solemne.
“Art. 476. — Contra lo convenido en acto de conciliación, podrá ejercitarse la acción de nulidad por las causas que invalidan los contratos.
“La demanda ejercitando dicha acción deberá interponerse ante el juez de primera instancia del partido, dentro de los ocho días si-*489guientes a la celebración del acto, y se sustanciará por los trámites del juicio declarativo que corresponda a su cuantía.
“Si ésta no excediere de 1,000 pesetas, se sustanciará también ante el juez de primera instancia, por los trámites del juicio verbal y sin ulterior recurso.
“Art. 477 — Si no se presentare la demanda ordinaria dentro de los dos años siguientes al ' acto de conciliación, no producirá efecto alguno este acto, y deberá intentarse de nuevo antes de pro-mover el juicio.
“Art. 478. — Tampoco producirá el efecto de interrumpir la prescripción, si no se promoviere el correspondiente juicio dentro de los dos meses siguientes al acto de conciliación sin avenencia.”
La demanda ordinaria a que se refiere el artículo 477 es el “Juicio Declarativo” indicado en el artículo 459, la cual, por virtud de la disposición terminante del inciso, 6, no es la acción promovida para reclamar la nulidad o el cumpli-miento de “lo convenido en acto de conciliación.” Si se llegó a un convenio, el objeto del procedimiento preliminar había sido cumplido. La necesidad de establecer el preten-dido juicio declarativo había desaparecido. Esta causa de acción original quedó confundida en el nuevo convenio. Cuando estaban envueltas pequeñas sumas esta nueva obli-gación se hacía cumplir mediante el simple procedimiento de librar una orden de ejecución contra ellas, como si fuera una sentencia. Si era por más de la suma especi-ficada, podría establecerse la ac'oión como en el caso de cualquier contrato hecho constar en documento público. Ni en uno ni en otro caso se exigía un segundo procedimiento preliminar con el fin de transar. Pero si no se llegaba a ningún convenio y el pretendido juicio declarativo no se establecía dentro del término de dos años, entonces el su-puesto demandado tenía derecho a otra oportunidad para hacer un convenio.
Los artículos 477 y 478 ambos se referían a procedi-mientos en los cuales no se había llegado a ningún conve-nio. El efecto del procedimiento, el-Cual se perdía si el jui-*490ció declarativo no se establecía dentro de dos años, era como nn cumplimiento del requisito previo del estatuto para establecer tal acción, o sea, una tentativa infructuosa a pro-mover el juicio. La declaración de que si no se presentase la demanda ordinaria dentro de los dos años al acto de Con-ciliación “no producirá efecto alguno este acto,” va se-gunda de la siguiente disposición de que en tal caso “deberá intentarse de nuevo antes de promover el juicio.” Pero como ya se ha indicado, semejantes procedimientos no son necesarios como requisito previo al cumplimiento del con-venio después de consumado. Ni tampoco habla el artículo 477 en absoluto de un convenio consumado o transacción, o de sus efectos. Ese artículo se refiere únicamente a pro-cedimientos seguidos con el objeto de tal acto de concilia-ción y a la ineficacia de dichos procedimientos cuando son infructuosos y no han sido seguidos dentro de los dos años por el juicio declarativo a que alude el artículo 459.
Media docena o más de palabras no pueden quitarse de su sitio y así aisladas dárseles una significación literal en-teramente incompatible tanto con el espíritu como con la letra de cualquiera otra cláusula y disposición del mismo párrafo y subdivisión del código.
El tercer señalamiento de error es que la corte inferior incurrió en error al admitir prueba documental de un procedimiento semejante seguido en marzo 9, 1903. La teo-ría es, además de lo ya discutido, que la orden general nú-mero 118 de agosto 15, 1899, reorganizando el sistema judicial y disponiendo que las cortes municipales quedaran com-puestas de tres jueces, modificando en cierto modo el anterior procedimiento y derogando todas las disposiciones, incompatibles con lo dispuesto en dicha orden, deroga la prác-tica de los procedimientos preliminares para obtener un arreglo amistoso. La conclusión es que el procedimiento de 1903 era absolutamente nulo, primero, por no estar autori-zado por la Ley de Procedimientos entonces en vigor, y se-*491gundo, porque un solo juez municipal presidía la corte en vez de los tres miembros que eran necesarios para consti-tuir la c'orte.
Los apelantes citan de la orden general en cuestión la primera parte de la sección 24, pero omiten su cláusula final. La referida sección es • como sigue (bastardilla nues-tra)
“Habrá un Tribunal Municipal, compuesto del Juez Municipal y dos vecinos asociados, en cada distrito municipal, y dos tribuna-les en San Juan. Dichos asociados fallarán juntos con el juez y firmarán las sentencias que procedan en los distintos juicios ¡de que conozcan.”
El alegato también bace referencia en términos genera-les a los artículos 66 a 73, como que dejaban vigente la an-tigua Ley de Enjuiciamiento Civil y afirma que no bay nin-guna disposición sobre el procedimiento preliminar. El primer párrafo del artículo 72 es como sigue:
“Las acciones, excepciones y pruebas, en los diversos juicios, serán las mismas que determina la Ley de Enjuiciamiento Civil y según que la demanda sea declarativa, ejecutiva, de interdicto, de desahucio o de otra índole.”
Y dice también el apelante:
“Hay que notar que en el antiguo procedimiento el acto de conciliación, en lo que se refería al juicio ordinario, era de un ca-rácter sustancial, de tal forma, que no haberlo intentado consti-tuía una grave excepción dentro del juicio, y éste no podía seguirse a menos que el acto se intentara o se celebrara. Era pues, una forma de enjuiciar; y era una forma distinta de las creadas por la Orden General Número 118. Y siendo esto así, es indudable que ese acto cayó bajo el precepto derogatorio del artículo 74, Orden General número 118.”
Al artículo 74 sigue, siu embargo, el 75. Ambos deben ser leídos Conjuntamente y son como sigue:
“74. — Quedan derogadas todas las disposiciones de la Ley de *492Enjuiciamiento Civil y Criminal que concreta y especialmente se refieren a formas o maneras ele enjuiciar, distintas o contrarias a las prescripciones en esta Orden, para toda clase de juicios.
“75. — Los juicios verbales y procedimientos ante los jueces mu-nicipales, así en lo civil como en lo criminal, subsistirán en la misma forma que boy tienen con arreglo a Ley.”
El alegato del apelante no contiene ninguna indicación más definida de en qué parte eran en alguna forma “dife-rentes o contrarias a” las disposiciones de esa orden los particulares del anterior procedimiento que ahora se alega quedaron abolidos por la orden general número 118. El apelante asume, más bien que trata de demostrar, que la orden general tenía el efecto que se le atribuyó. Pero aun cuando quedara esto establecido, el apelante siempre que-daría obligado a demostrar que ya el alegado procedimiento no autorizado, o la falta de jurisdicción, viciaban necesaria-mente el convenio a que realmente se llegó. Un punto de partida excelente para investigar en este sentido se indicaba claramente en la anterior opinión de esta corte, supra. La influencia directa de lo que se dijo entonces sobre el amplio Mato que existe entre la premisa y la conclusión envuelta en el razonamiento de los apelantes en este caso, parece haberse escapado a la atención de los abogados.
La única significación lógica de los procedimientos de 1903 es en relación con la alegada ratificación de la obli-gación de pagar intereses compuestos Contraída en 1885, y según el criterio que formamos del asunto, como se verá más luego, el error, ele haber alguno, al admitir la prueba de ■los procedimientos subsiguientes, no resulta perjudicial.
La cuarta proposición sometida por los apelantes es que la corte inferior incurrió en error al apreciar la prueba en su totalidad y al no declarar que el acto de Conciliación de abril 25, 1885, no fué en realidad celebrado nunca, y que el récord original del mismo era simulado. El discutir en sus pormenores los méritos de la-cuestión que aquí ha sido pro-*493movida, no conduciría a ningún fin práctico. No encontra-mos que haya habido un error tan manifiesto que exija la revocación de la sentencia.
El quinto señalamiento es que la corte incurrió en' error al dar efecto de interrupción de la prescripción a los pro-cedimientos a que acabamos de referirnos. La corte inferior no atribuye a ese procedimiento el efecto a que se lia aludido. Pero si lo hubiera hecho las cuestiones que aquí se tratan de promover son en substancia idénticas a las ya discutidas y resueltas en relación con el segundo señala-miento.
Pasan entonces los apelantes a insistir en que la corte inferior cometió error al resolver que la obligación, si al-guna hubo, que se contrajo por virtud del acto de concilia-ción de abril 25, 1885, (y si la misma tuvo algún efecto legal después de transcurrir los dos años sin entablarse la acción,) era sin término.
Lo que la corte dijo respecto a la naturaleza y el término de la obligación contenidos en el acto de conciliación de 1885 era esto:
“Ya hemos visto que Ramón Pérez Villamil en el acto de con-ciliación de 25 de abril de 1885, señaló como plazo para el cum-plimiento de su obligación un día que él mismo se comprometió a fijar, dos meses antes de emprender su viaje de regreso definitivo a España, para que en ese día compareciese Telesfora Quiñones, acompañada de persona idónea y de notario que fuese de su agrado, en el lugar que al efecto el mismo deudor le indicaría para que practicasen, de acuerdo, la liquidación general de todo y hacerle entrega de la suma que resultare a favor de la demandante, previa carta de pago que ésta debía otorgar en el acto de recibir su im-porte.
“Como se ve, la obligación de liquidar los intereses del capital prestado y la cuenta del ganado y de entregar su resultado a la demandante era clara, definitiva y pura: su cumplimiento sólo de-pendía del suceso futuro y cierto del viaje de regreso definitivo a España de Ramón Pérez Villamil que necesariamente tenía que llegar por habérselo prescrito los facultativos que le asistían, como *494único remedio al mal estado de su salud.” Hacemos la siguiente cita del alegato de los apelantes:
“Evidentemente la transacción referida se desenvuelve dentro de las tres siguientes estipulaciones:
“(0) Pacto de continuar la administración de Villamil basta que realizare el viaje a España impuesto por su estado de salud y consiguientemente proyectado para un breve término.-
“(6) Pacto de abonar a partir del día primero de mayo de 1885 y basta la terminación de su administración, el interés del nueve por ■ ciento anual capitalizado anualmente.
“(c) Pacto de practicar una liquidación general de cuentas y pagar. Villamil la suma que de ella resultare adeudar dentro de los dos meses precedentes a su dicbo viaje a España, del que da-ría el oportuno aviso.
“Pero no es menos evidente que los tres enunciados pactos, por propia y espontánea exigencia de Telesfora Quiñones, queda-ron subordinados a la realización de otro becbo distinto de los en-cerrados en tales pactos y necesario para la virtualidad de dicba transacción, cual lo era una liquidación y determinación ñja y exacta de los intereses que basta aquel momento adeudaba Villa-mil por razón del préstamo, los que al sumarse al capital principal permitirían a la demandante conocer de modo cierto el al-cance de su fortuna y permitirían a su vez al demandado fijar también de modo cierto el exacto montante de sus responsabilida-des.
“Es por ello que la práctica previa de tal liquidación se im-pone y acepta con la exigencia y el alcance de una condición, que adosada al primero y principal de aquellos pactos, esto es, al que se contrae a la duración de la administración, está revelando de modo claro su condición de elemento necesario y consustancial del contrato, y como tal principal determinante de las voluntades de ambos contratantes, en la transacción que efectúan.
“Parece innecesario consignar que la liquidación de intereses integrante de la condición a que nos venimos refiriendo, no es ni confundirse puede con la liquidación general de todo el negocio.
“Aquélla -debía practicarse el 30 de abril de 1885 con el deter-minado propósito de poder capitalizar a partir del día primero de mayo siguiente todos los intereses adeudados basta dicbo día y en el futuro devengar el nuevo interés contractual del nueve por ciento anual: esa liquidación se relaciona exclusivamente con el capital *495prestado. La liquidación general por el contrario debía versar so-bre el préstamo y ganado, efectuarse como término y cierre de la administración dentro de los dos meses precedentes al viaje de Villamil.
“No cabe pues, términos de confusión entre una y otra, no obstante tener ambas concepto y denominación de liquidaciones.”
En una argumentación que toma unas quince páginas de escritura a máquina, los apelantes insisten en que inme-diatamente después de haber dejado Villamil de liquidar la cuenta más antigua dentro de los cinco días siguientes a su ofrecimiento de cumplir con esa obligación, todas las demás obligaciones contraídas por él en el acto de conciliación de 1885 dejaron de existir.
Es Cosa que puede concebirse que una mujer sin instruc-ción, colocada en la situación en que estaba Telesfora Qui-ñones desde sus quince años de edad, movida por el sutil llamamiento de su vanidad que ocultaban los elogios que se le tributaban por su bondad de alma y gran afecto maternal e “impulsada no sólo por el afecto que le guarda a su demandado, padre de sus tres hijos * * * sino también por las consideraciones hechas por su hombre bueno señor Quiñones Correa y las demás personas,” que participaban en los procedimientos, pudo haber sido inducida a estar con-forme en que Villamil, además de tener derecho a fijar la fecha en la cual cumpliría su convenio solemne y promesa de verificar el pago, también podría resolver eximirse com-pletamente de semejante obligación principal ■ por el simple procedimiento de no cumplir un acto superficial de poca o ninguna importancia para una u otra dé las partes, y mu-cho menos para la demandante. Pero no parece probable que “un hombre bueno,” con inteligencia suficiente para exigir como remedio a la continuada administración de la propiedad de la demandante por Villamil “y por un término que su demandado creyera conveniente para ambos” un au-mento en el tipo anterior de intereses, hubiera deliberada-*496mente convenido en semejante proposición ilusoria. Ni em contramos tampoco en los autos del procedimiento ninguna evidencia muy persuasiva de tal intención. Esos autos ha-blan por sí y no es necesario analizarlos en detalle para que nuestra conclusión en este sentido quede sostenida. Nos basta con hacer una cita de Scaevola, que aparece en el alegato del apelado' y es como sigue:
“Por lo demás, el requisito más importante de una condición, el que verdaderamente le da carácter de tal y la distingue de to-das las demás modalidades jurídicas o indicaciones accidentales de un contrato, es la dependencia del derecho o de la obligación, con carácter de necesidad, respecto del acontecimiento designado al efecto. No todo aquello a que se subordina un derecho o un deber constituye una condición, puesto que si en el pensamiento de las partes el hecho de que se trata puede ser sustituido de alguna ma-nera, o, si se quiere, suprimido, sin que el propósito inicial se re-sienta, habrá algo en ello que tendrá valor, más o menos grande, y que deberá procurarse, más o menos, pero que no afectará en definitiva a la existencia de la obligación principal. Si Pedro se obligó a entregar a Antonio una suma no determinada, y se de-signó a Mariano para que la liquidase, y Mariano muere sin ha-berlo efectuado, no por eso la obligación dejará de existir, sea la que sea la forma con que se sustituya el procedimiento de liqui-dación. Iíay que distinguir entre lo esencial y lo accidental, en-tre el fondo y la forma, entre lo necesario y lo contingente, y no calificar como condición sino aquello que imperiosa, necesaria, in-sustituiblemente, debía realizarse para que quedara satisfecho el pensamiento de los que contrataron.”
En el año 1903 no se le ocurrió a Villamil alegar una condición precedente no cumplida. La interpretación que entonces él mismo dió a su convenio y con la cual estuvo conforme la demandante fué la interpretación que adoptó la corte inferior y que ahora se alega que es un error per-judicial. Los autos en conjunto no dejan lugar a duda al-guna respecto a cuál hubiera sido la actitud de Villamil si la demandante en el mes de mayo de 1885 se hubiera de-cidido a considerar la conciliación como nula y sin ningún *497valor, considerar a las partes como relegadas a su anterior condición (statu quo) y exigir la inmediata devolu-ción del dinero y ganado de ella, basada en el incumpli-miento de una condición precedente.
Esa es una nueva teoría presentada como último recurso debido a la exigencia de la situación actual. La proposi-ción fundamental en que descansa nunca estuvo en la mente de las partes contratantes. La conclusión contraria envol-vería la hipótesis de que el amigable componedor del de-mandante en el año 1885 o no era honrado o estaba inca-pacitado mentalmente.
Otra contención es que la corte inferior cometió error al no resolver que la acción había prescrito y al.no declarar .que el alegado procedimiento en el año 1903 no interrum-pió el transcurso del término prescrito por la ley. Aquí también la teoría es que la causa de acción de la deman-dante surgió en el año 1885 por el incumplimiento de la ale-gada condición previa y el argumento es prácticamente una repetición. del presentado bajo los señalamientos segundo y sexto.
El octavo señalamiento de error es como sigue:
“La corte erró con infracción del artículo 7o de la Ley de 14 ■de marzo de 1856 sobre intereses, al estimar lícito y eficaz el pacto sobre capitalización de intereses durante el término del contrato, que encierra el acto de conciliación de 25 de abril de 1885; y como consecuencia de tal error, erró igualmente al fijar en 56,025 pesos noventa y ocho centavos españoles, la suma que se dice adeu-dada en '30 de noviembre de 1915, mediante la capitalización de intereses devengados al tipo de 9% anual desde el Io. de marzo de 1885 basta el dicho día 30 de noviembre de 1915: y erró igual-mente al condenar a los demandados al pago' de la antes expre-sada cantidad o su equivalencia en moneda americana, más sus in-tereses al nueve por ciento (9%) anual, capitalizado todos los años, desde Io. de diciembre de 1915 hasta el completo pago de la deuda.”
La posición que aquí asume el apelante está bien soste-*498nida tanto por los anteriores precedentes españoles como por la doctrina de las cortes americanas. Sentencias del Tribunal Supremo de España de 28 de octubre de 1871, 18 de enero, 1873, 4 de mayo, 1874, 16 de diciembre, 1887, 28 de junio, 1897; Resolución de la Dirección de los Registros de 3 de mayo de 1884; 15 R. C. L., p. 36.
Sin embargo, desde la adopción del Código Civil la Corte Suprema de España ña mostrado una inclinación a sostener la validez de los contratos sobre pago de intereses compuestos. Sentencias del Tribunal Supremo de España de 6 de febrero, 1906, y 15 de octubre, 1902; Resolución de la Dirección de los Registros de 16 de octubre, 1903.
Estas resoluciones más recientes se fundan en ciertos artículos del Código Civil, y especialmente en el artículo 1109, equivalente al 1076 de nuestro código, el cual prescribe lo siguiente:
“Art. 1076. — Los intereses vencidos devengan el interés legal desde que son judicialmente reclamados, aunque la obligación haya guardado silencio sobre este punto.
“En los negocios comerciales se estará a lo que dispone el Có-digo de Comercio.
“Las cajas de ahorros se regirán por sus reglamentos espe-ciales. ’ ’
El ratio decidendi parece ser que las palabras “aunque la obligación baya guardado silencio sobre este punto,” in-terpretadas en relación con otras prescripciones relativas a la libre contratación, implican que las partes pueden esti-pular por adelantado el pago de intereses compuestos. En cuanto a nosotros, por supuesto, las derogaciones tácitas no son favorecidas y esto parece ser una base muy poco só-lida en que bacer descansar una conclusión de tanto peso. Desde luego que también estas decisiones dictadas por la Corte Suprema de España desde el cambio de soberanía no son obligatorias para esta corte, pues estamos en libertad de interpretar, y de becbo interpretamos, nuestras leyes de *499acuerdo con nuestras propias regias de interpretación es-tatutoria. Además, cuando están envueltas cuestiones de orden público, nos sentimos particularmente inclinados a ob-servar los principios generales enunciados por nuestras cortes.
Sin embargo, según el criterio que formamos del pre-sente caso, no se bace necesario resolver esta cuestión tan interesante, que es digna de una consideración más dete-nida de la que abora podemos darle. El convenio de pagar intereses compuestos fue indiscutiblemente nulo en el año 1885, fecba en que se bizo, y no podemos convenir Con el abogado de la demandante en que fue ratificado por Villa-mil en 1903. Los autos del procedimiento de 1903, en tanto son pertinentes a esta cuestión, expresan lo siguiente:
“Concedida la palabra a la actora por el señor juez, por con-ducto de su hombre bueno, bubo de exponer, que reproduce su demanda, solicitando de la autoridad judicial, que obligue a su de-mandado a que le entregue el ganado vacuno y caballar con la mi-tad de las utilidades, tenidas basta boy, así como los dos mil pesos moneda española, que le adeuda desde el año de mil ochocientos se-senta y ocho, con sus intereses convenidos, del seis y nueve por ciento anual, pues a pesar de los distintos requerimientos que le tiene hecho a su demandado, tanto personalmente, como por conducto de personas amigas, no ha podido conseguir la que habla el objeto de-seado, y de aquí el que se haya visto en la necesidad de establecer la presente demanda, aun contra su voluntad. El demandado ex-puso, que nunca ha negado, haber recibido de su demandante, y en la forma que ha expresado, los bienes a que la misma señora Te-lesfora se ha referido, y así lo tiene manifestado, en un juicio que se celebró en el juzgado de paz de este pueblo, el día cuatro de no-viembre de mil ochocientos setenta y tres, ante el juez Don Santos Jiménez, así como en otro de conciliación celebrado también entre ambos el veinte y cuatro, digo, veinticinco del mes de abril del año de mil ochocientos ochenta y cinco, ante el juez municipal suplente, don Timoteo González, y como quiera que en este juicio se consig-naron de una manera clara, precisa y terminante, la fecha o época, en que el declarante debe liquidar las cuentas que tiene pendientes con su demandante y entregarle su importe, no está dispuesto a *500lo que ésta pretende hoy, porque faltaría a lo estipulado en el ci-tado juicio, a menos que se le ordene por sentencia judicial. Por tanto, entiende el que habla, que la demandante puede seguir sus gestiones en la forma que más le plazca. Y no habiéndose ave-nido las partes, ni podido llegar a un acuerdo los hombres buenos de las mismas, a pesar del buen deseo de que estaban animados, el señor juez dio por terminado el acto.”
Tal vez en el año 1903 las partes pudieron haber hecho un contrato nuevo e independiente para el pago de intere-ses compuestos sobre los plazos entonces vencidos. Pero parece ser bastante dudoso, cuando menos, que una mera ratificación del anterior convenio ilegal, por clara que apa-reciera, tácita o expresamente, podía dejarse en pie.
. “Sea cual fuere la ley en cuanto a casos que no envuelven cues-tión alguna de ilegalidad, es muy claro que la regla general en cuanto al efecto de una transacción no puede tener aplicación cuando la reclamación envuelta en ellos se basaba enteramente en una causa ilegal, a diferencia de una meramente insuficiente. Esta regla, reconocida universalmente, no se funda en ninguna conside-ración para la parte contra la cual se solicita el remedio y que re-sultará beneficiada por la negativa de la corte a conceder dicho remedio, sino en consideraciones de sana política pública. Cual-quier contrato celebrado en consideración de uno anterior ilegal, o para transigir diferencias que de éste surjan, hablando en tér-minos generales es, lo mismo que aquel en que descansa, ilegal e imposible de hacerse cumplir.” 5 Ruling Case Law pág. 884, sec-ción 8.
Pero sea esto como fuere, el artículo 1716 de nuestro Código Civil dispone expresamente que:
“La transacción no comprende sino los objetos expresados de-terminadamente en ella, o que, por una inducción necesaria de sus palabras, deban reputarse comprendidos en la misma.
“La renuncia general de derechos se entiende sólo de los que tienen relación con la disputa sobre que ha recaído la transac-ción. ’ ’
El lenguaje que acaba de citarse es demasiado clarn *501para ser susceptible de interpretación o exigir cita de ca-sos en los cuales la regla así prescrita ba sido aplicada. Citamos de paso, sin embargo, la siguiente breve referencia a una disposición semejante becba por la Corte Suprema de Pilipinas en el caso de Ferrer v. Ignacio, 39 Jurisprudencia Filipina pág. 458:
“Hemos llegado a esta conclusión teniendo en cuenta que se trata de un contrato de transacción, por el cual la demandante y los demandados ban dado por terminado un pleito, y que' esta clase de contrato es de interpretación estricta y debe entenderse que sólo comprende lo que expresa determinadamente, o aquello que, por una inducción necesaria de su letra, deba reputarse compren-dido en él. (Art. 1815 del Código Civil.)”
El resultado del procedimiento del año 1903, en tanto en él puede bailarse alguna inteligencia de voluntades, fue un convenio de transacción basado en los anteriores procedi-mientos de 1885 y su resultado. Cualquier ratificación que pueda bailarse en los autos posteriores con respecto a la anterior obligación, o es un convenio de transacción o no es nada.
Pero aun siendo de otro modo, nada encontramos en la declaración prestada por Villamil en el año 1903 que equi-valga a una ratificación de la anterior promesa de pagar intereses compuestos.
Dijo Villamil que nunca babía negado baber recibido de la demandante “en la forma que ba expresado” la propie-dad en cuestión. Pero la forma en la cual la demandante alegó que la propiedad babía sido recibida no bacía men-ción de intereses compuestos. Aun al requerimiento de la demandante para la devolución de los dos mil pesos “con sus intereses convenidos, del seis y nueve por ciento anual” no implica necesariamente una obligación de pagar intere-ses compuestos, por la simple razón de que no babía tal obligación válida existente. Para la ley no bubo ningún con-venio en este sentido. Ni tampoco la insistencia de Villa-*502mil en la estipulación anterior en cuanto a la fecha y forma en la cual el demandado liquidaría la cuenta pendiente y entregaría su importe puede cambiarse en una promesa tá-cita de pagar intereses compuestos. El “importe” que ha-bía de pagarse era aquella suma que estuviera debiéndose como resultado de la liquidación final a que se ha hecho re-ferencia; y de acuerdo con la ley que regulaba el contrato original no podía haber incluido intereses compuestos. Por ninguna interpretación razonable puede quedar comprendida en el lenguaje empleado por Villamil en el año 1903 la ra-tificación de su anterior promesa de pagar intereses com-puestos, que desde el principio debió saber él que no podía hacerse cumplir en su contra, cualquiera que hubiera sido su primitiva intención con respecto a un futuro cumpli-miento opcional.
Debe modificarse la sentencia apelada para ajustarla a la conclusión a que hemos llegado con respecto al octavo se-ñalamiento, y así modificada confirmarse.

Confirmada la sentencia apelada,, modificán-dola.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.